Citation Nr: 0407074	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right knee medial 
meniscectomy.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as secondary to the 
veteran's service-connected right knee disability.

3.  Entitlement to service connection for a right hip 
condition, claimed as secondary to the veteran's service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in September 2000 and November 2001.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2003.

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.

REMAND

The March 2003 hearing transcript reflects that the veteran 
testified that he was had received VA treatment subsequent to 
March 2002 for his service-connected right knee disability.  
These records are relevant to his claims and should be 
obtained and associated with his claims folder.  See 
38 C.F.R. § 3.159(c)(2) (2003).

The veteran also testified that prior to March 2002, he 
received treatment from a private medical provider.  
Reasonable efforts should be undertaken to obtain these 
records on the veteran's behalf.  See 38 C.F.R. § 3.159(c)(1) 
(2003).  If reasonable efforts to obtain this evidence on the 
veteran's behalf are unsuccessful, the veteran should 
notified and allowed the opportunity to submit the evidence.  
See 38 C.F.R. § 3.159(e) (2003).

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's VA treatment 
records from March 2002 to the present 
from the VA medical facility located in 
St. Louis, Missouri.

3.  After obtaining the necessary release 
form from the veteran, make reasonable 
efforts to obtain his private treatment 
records from G. William Mathews, D.O., in 
Humansville, Missouri.

4.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since July 2002.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



